Motion Granted; Appeal Abated and Order filed May 12, 2022




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00694-CV

           BORUSAN MANNESMANN PIPE US, INC., Appellant

                                        V.
               HUNTING ENERGY SERVICES, LLC, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-38984

                               ABATEMENT ORDER

      This appeal is from an order signed September 29, 2021. The “Partial
Judgment” signed September 29, 2021, expressly reserves disposition of the claim
for attorney’s fees. See McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001)
(holding a judgment that did not dispose of a claim for attorney fees was not a
final, appealable judgment).

      On April 14, 2022, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless the parties filed a
response demonstrating grounds for continuing the appeal. See Tex. R. App. P.
42.3(a). On April 25, 2022, appellant filed an unopposed motion to abate the
appeal until the trial court rules on the claim for attorney’s fees.

      Texas Rule of Appellate Procedure 27.2 provides as follows:
      The appellate court may treat actions taken before an appealable order
      is signed as relating to an appeal of that order and give them effect as
      if they had been taken after the order was signed. The appellate court
      may allow an appealed order that is not final to be modified so as to
      be made final and may allow the modified order and all proceedings
      relating to it to be included in a supplemental record.

Tex. R. App. P. 27.2. Accordingly, we grant appellant’s motion and order the case
abated and remanded to the trial court for a period of thirty days to permit the
parties to obtain an order disposing of the claims for attorney’s fees. A
supplemental clerk’s record containing the trial court’s order shall be filed with the
clerk of this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing, if a hearing is required, in compliance with this court’s order. If the parties
do not request a hearing, the court coordinator of the trial court shall set a hearing
date and notify the parties of such date.


                                    PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                            2